Citation Nr: 0816744	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure and secondary to 
diabetes mellitus Type II and coronary artery disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision, which denied the veteran's claim of entitlement to 
service connection for hypertension, to include as due to 
agent orange exposure and diabetes mellitus type II.  The 
veteran perfected a timely appeal to that decision.  

In May 2007, the Board remanded the case to the RO for 
further evidentiary development.  


FINDINGS OF FACT

1.  The veteran's original claim for compensation, on a form 
prescribed by the Secretary, was received by the RO on April 
19, 2002.  

2.  The claim of entitlement to service connection for 
hypertension, to include as due to Agent Orange exposure and 
secondary to diabetes mellitus Type II, was received on June 
16, 2003.  

3.  The veteran failed to report for a scheduled VA 
examination, and good cause for his failure to report is not 
shown.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension, to include as due to Agent Orange exposure and 
secondary to diabetes mellitus Type II, is denied due to 
failure to report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in September 2003 and November 2003 from the RO 
to the veteran which was issued prior to the RO decision in 
April 2004.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of herald 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
November 2004 SOC, April 2005 SSOC, and April 2006 provided 
the veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for hypertension 
secondary to diabetes mellitus, type II and exposure to agent 
orange, given that there has been a Board remand, given that 
she has been given that she has been provided all the 
criteria necessary for establishing service connection, and 
considering that the veteran is represented by a highly 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004).  To that extent that there has been any 
presumed prejudicial preadjudicative notice error, if any, it 
did not affect the essential fairness of the adjudication now 
on appeal.  


II.  Analysis.

The veteran first submitted a claim for compensation in April 
2002, on VA Form 21-526, Veteran's Application for 
Compensation or Pension.  That form reflects that the veteran 
sought service connection for diabetes, secondary to 
herbicide exposure.  In June 2003, the veteran submitted a 
statement, which the RO construed as a claim of entitlement 
to service connection for hypertension, as due to exposure to 
Agent Orange and secondary to diabetes mellitus.  

The veteran was afforded various VA examinations in September 
2003 and February 2005.  His new claim was adjudicated in an 
April 2004 rating decision.  

When the veteran's case was before the Board in May 2007, it 
was determined that additional development of the record was 
necessary.  The Board directed that the claims folder be 
referred to a VA examiner for an opinion as to whether the 
hypertension was aggravated by coronary artery disease or 
diabetes mellitus type II.  The Board noted that, if 
answering any question or making any determination would 
require the examiner to resort to speculation, the examiner 
should so state.  

The record indicates that, based on a review of the veteran's 
file, the VA medical center determined that an examination 
was needed in order to render the opinion requested by the 
Board.  As a result, an examination was scheduled in June 
2007, but the veteran failed to report.  A report from the VA 
Medical Center indicated that the June 21, 2007 examination 
was cancelled, and the appointment would be rescheduled.  
Another examination was scheduled in July 2007.  A report 
from the VA Medical Center indicates that the veteran failed 
to report for the July 5, 2007 examination.  

According to 38 C.F.R. § 3.655(a), (b) (2007), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. The regulations define an original claim as 
an initial application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2007).  

Based upon the plain meaning of section 3.160, the initial 
application for compensation was the form 21-526, received in 
April 2002.  Any other claim, such as the submission by the 
veteran in June 2003, might include a new claim for service 
connection; however, the initial application for compensation 
(original claim) was filed in April 2002.  Any other new 
claim would come under the guidance of other original claim 
as set forth in the regulation.  38 C.F.R. § 3.655 (2007).  

Since the veteran's June 2003 claim falls within the 
parameter of "any other original claim," the claim is 
accordingly denied pursuant to 38 C.F.R. § 3.655(b).  As 
noted in the December 2007 SSOC, entitlement to the claimed 
benefit cannot be established without a current VA 
examination and a medical opinion based upon a review of the 
records.  

The veteran has failed to provide any reasons for his failure 
to report for the July 2007 VA examination.  Under the 
circumstances, his claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure and secondary to 
diabetes mellitus Type II and coronary artery disease is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


